I agree with the majority's observation that any decision to extend to police officers statewide authority to execute search warrants regardless of their bailiwicks is solely a matter for the legislature. While I disagree with its holding, I further acknowledge that Kettering v. Hollen (1980), 64 Ohio St.2d 232, 18 O.O. 3d 435, 416 N.E.2d 598, is controlling to the case subjudice. But for the holding in Kettering v. Hollen, supra, I would vote to affirm the trial court's suppression of the evidence in the instant cause.
The well-settled purpose of the exclusionary rule is to instill in police officers a greater degree of care toward the rights of the accused by refusing to admit evidence obtained as a result of inappropriate conduct. State v. Wilmoth (1986), 22 Ohio St.3d 251, 22 OBR 427, 490 N.E.2d 1236, citing Stone v. Powell (1976),428 U.S. 465. Thus, the exclusionary rule is a judicially created remedy designed to deter inappropriate police conduct. UnitedStates v. Calandra (1974), 414 U.S. 338. To be sure, that conduct must be inappropriate in a constitutional sense.
The Ohio Supreme Court in Kettering v. Hollen, supra, was compelled by the record before it to assume the accused was apprehended completely outside the arresting officer's jurisdiction. Id. at 233-234, 18 O.O. 3d at 436-437,416 N.E.2d at 599-600. I would hold that an arrest made by a police officer outside his jurisdiction as well as a search conducted by a police officer outside his jurisdiction are both constitutional violations and violations of state law. Only by excluding the evidence obtained by such inappropriate and unlawful conduct will the police be deterred from committing the same unlawful and unconstitutional acts in the future.
The Fourth Amendment to the United States Constitution and Section 14, Article I of the Ohio Constitution guarantee the right of the people to be free from unreasonable searches and seizures. In my opinion, a police officer who knowingly acts without color of law by making an arrest or executing a search warrant outside his jurisdiction has committed an act which results in a degree of unreasonableness that violates both constitutional provisions. The fact that probable cause existed for the search warrant to issue does not cure constitutional defects in the execution of that warrant.
Regardless of the foregoing opinion, I recognize that it is incumbent upon this state's inferior courts to follow the precedent of the Ohio Supreme Court. As I can find no principled means of distinguishing Kettering v. Hollen, supra, from the casesub judice, I concur in the majority's decision to reverse the court below.